47 F.3d 1156NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
John BEST, Plaintiff, Appellant,v.David ROME, ET AL., Defendants, Appellees.
No. 94-1731
United States Court of Appeals,First Circuit.
Feb. 16, 1995

Appeal from the United States District Court for the District of Massachusetts [Hon.  Joseph L. Tauro, Jr., U.S. District Judge ]
Valeriano Diviacchi for appellant.
John McMahon, with whom Angoff, Goldman, Manning, Pyle, Wagner & Hiatt, P.C. was on brief, for appellees.
D.Mass.
AFFIRMED.
Before SELYA and BOUDIN, Circuit Judges, and CARTER,* District Judge.
PER CURIAM.


1
In this legal malpractice action, the district court granted summary judgment in favor of the defendants (a lawyer and his law firm), citing two independently sufficient reasons.  See Best v. Rome, 858 F. Supp. 271, 274-78 (D. Mass. 1994).  Having carefully considered the parties' briefs, perused the record, and studied the applicable law, we share the district court's conclusion, id. at 277-78, that the record reveals no genuine issue of material fact on the question of malpractice.  Thus, regardless of how the other issues in the case might be resolved a matter on which we take no view the judgment below must be upheld.


2
We need go no further.  As we have indicated before, when a district court produces a well-reasoned opinion that reaches the correct result in a given case, a reviewing tribunal should not rush to write at length merely to put matters in its own words.  See, e.g., In re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir. 1993).  So it is here.  Because we agree with the court below that, in this case, the summary judgment record contains no evidence sufficient to support a colorable claim of professional negligence, we summarily affirm the judgment below, for substantially the reasons articulated in the district court's alternative holding.  See Best, 858 F. Supp. at 277-78.  We add only that, despite our summary affirmance of the judgment below, we do not regard the appeal as so utterly lacking in merit as to warrant the imposition of special penalties.  We, therefore, deny the defendants' request for sanctions, but award defendants their ordinary costs.  Affirmed.  See 1st Cir.  R. 27.1.  Costs in favor of appellees.



*
 Chief Judge, United States District Court of the District of Maine, sitting by designation